Appellant was convicted of burglary, his punishment being assessed at two years confinement in the penitentiary.
The term of court at which appellant was tried adjourned without a sentence. In vacation and in chambers the judge entered the sentence. This under our statute is the final judgment, and an appeal to this court can not lie until sentence has been pronounced. Sentence must be pronounced during the term of the court at which the judgment is rendered, or if not then done at a subsequent term of the court. The court can not sentence a defendant in vacation. When court adjourned his authority over the case ceased, where notice of appeal had been given to this court, except in cases specially provided by statute. This pronouncing of sentence is not authorized in vacation, nor is it authorized at any time except during a term of the court. The Assistant Attorney General moves to dismiss the appeal for this reason, and it must be sustained.
The appeal, therefore, is dismissed.
Dismissed.